LEE, J.,
dissenting in part.
I am in accord with the majority opinion except that under my application of Kitson and Kitson, 17 Or App 648, 523 P2d 575, Sup Ct review denied (191 A), I would award spousal support of $100 per month for an additional year to further assist wife in her effort to become self-supporting notwithstanding that she will receive some pay and credit hours during her required internship. The husband earns a gross monthly income of approximately $1,170 plus overtime so could reasonably afford such additional spousal support. Accordingly, I respectfully dissent as to the duration of the spousal support awarded by the majority.